Citation Nr: 1236448	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  09-00 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from September 1967 to September 1969 and from November 1976 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, in which the RO granted service connection for posttraumatic stress disorder (PTSD) and assigned an initial 30 percent disability rating from November 13, 2006.  During the pendency of the appeal, the RO issued additional rating decisions increasing the disability rating to 70 percent for PTSD, effective as of November 13, 2006.

On his January 2009 substantive appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge.  However, in February 2009, he submitted a statement indicating that he did not want the hearing.  Accordingly, the Board finds that the request for hearing has been withdrawn and will proceed to adjudicate the claim.  38 C.F.R. § 20.704(d) (2011).


FINDING OF FACT

The Veteran's service-connected PTSD has been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Total occupational and social impairment has not been shown.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the appeal.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action needed to render a decision on the claim on appeal has been accomplished.  

In this respect, through November 2006, February 2008, October 2010, and July 2012 notice letters, the RO notified the Veteran of the information and evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  In addition, the Veteran was provided notice concerning the assignment of rating criteria and effective dates via the November 2006, February 2008, and October 2010 notice letters.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claim, and has been afforded ample opportunity to submit such information and evidence.

The Board also finds that the November 2006, February 2008, October 2010, and July 2012 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned November 2006, February 2008, October 2010, and July 2012 notice letters.

The Board thus finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  In this regard, the more detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the Veteran was given the opportunity to respond following the November 2006, February 2008, October 2010, and July 2012 notice letters.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  Records from the Veteran's treatment at the Lebanon VA Medical Center (VAMC) have been associated with the claims file.  In addition, the Veteran was provided VA examinations in June 2007, March 2008, and March 2011; reports of those examinations have been associated with the claims file.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and his representative, and reflect that the examiners conducted examination of the Veteran, including information necessary to apply the pertinent rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the claim on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran has further been given the opportunity to submit evidence, and he and his representative have provided written argument in support of his appeal.  Neither the Veteran nor his representative has identified, and the record does not indicate, existing records pertinent to the claim on appeal that need to be obtained.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.

The Veteran's PTSD is rated as 70 percent disabling under the General Rating Formula For Mental Disorders set forth in 38 C.F.R. § 4.130, Diagnostic Code 9411, which evaluates impairment from PTSD.  Pursuant to this diagnostic code, a 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2011).

Relevant medical evidence of record consists of VA examinations provided to the Veteran in June 2007, March 2008, and March 2011, as well as records of ongoing treatment at the Lebanon VAMC and statements submitted by the Veteran.  Report of the June 2007 VA examination reflects that the Veteran complained of experiencing a fear of dying, as well as anxiety and frequent nightmares.  The examiner noted that the Veteran had an appropriate affect with no evidence of thought disorder, although insight and judgment were both noted to be poor.  The Veteran further reported that he experienced difficulty feeling close to people.  He stated that multiple relationships had been harmed by his irritability and suspiciousness.  No hallucinations, delusions, or suicidal ideation was noted.  The examiner diagnosed the Veteran with severe PTSD and noted that symptomatology led to deficiencies in most areas, including work, education, family, judgment, thinking, and mood, and caused reduced reliability and productivity at work.  The examiner found the Veteran's PTSD, combined with his multiple physical problems, made him unemployable.  He assigned a Global Assessment of Functioning (GAF) score of 55.  However, in a addendum to the VA examination dated in September 2007, the examiner noted that the Veteran's PTSD symptoms are "much more severe" than initially described in the June 2007 examination.  To that end, the examiner assigned a corrected GAF score of 45 and opined that the Veteran's "symptoms should go as high as 70% or 100%."  

Report of the March 2008 VA examination reflects that the Veteran denied any suicidal or homicidal ideation.  He reported that many relationships had failed in the past due to his PTSD and stated that he had difficulty dealing with his emotions, although he was noted to have a current relationship that was going "pretty well."  The examiner noted that the Veteran and his girlfriend were "dating pretty actively," including trips to the mall, restaurants, and movies.  The Veteran also reported having five close friends that he often socialized with.  He reported volunteering and attending church multiple times per week.  He reported experiencing nightmares multiple times per month that occasionally caused him to wake up with panic or anxiety symptoms, as well as irritability, flashbacks, and intrusive thoughts that caused anxiety.  The examiner noted avoidance and some detachment, although the Veteran was found to have no restriction in affect and no psychotic symptoms.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 61-70.  

Report of the VA examination conducted in March 2011 reflects that the Veteran reported having had a girlfriend for the past several years, with whom he maintained a good relationship.  He also reported being active in his church, attending services at least three times per week.  His fellow church members helped him with travel and personal care.  He stated that his activity was limited not due to PTSD but to his renal health.  His PTSD did not appear to limit his current activity level or otherwise interfere with the daily activities that he was involved in.  He was noted to have a normal affect and was oriented, with unremarkable thought content or process.  No delusions were noted, and the Veteran was found to have fair judgment and insight.  He reported weekly nightmares but denied experiencing any hallucinations, panic attacks, or suicidal or homicidal ideation.  The examiner noted no inappropriate or obsessive/ritualistic behavior and found the Veteran to have normal memory.  His PTSD symptoms were identified as intrusive thoughts and nightmares, as well as avoidance, diminished interest in activities, and the sense of a foreshortened future.  The severity of his PTSD was noted to be mild to moderate.  He was noted to be medically retired secondary to heart problems.  He was assigned a GAF score of 65.  The examiner found the Veteran to experience an occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks.  

Post-service treatment records reflect similar findings, including records from 2007 and 2008 documenting the Veteran's complaints of ongoing nightmares and flashbacks.  The Veteran was noted in September 2007 to have a GAF score of 45, and in April 2008 to have a GAF score of 49.  The Veteran's VA treatment provider noted in December 2007 that the Veteran had been unemployed since starting dialysis and was "vocationally and mentally impaired and deserves a 100%."  He was noted in October 2007 to experience panic attacks in conjunction with his PTSD symptoms, and in February 2008 to experience racing thoughts, agitation, and problems sleeping.  His treatment provider opined at that time that the Veteran was mentally and vocationally impaired and was unable to function in a work setting, although it is unclear whether the examiner attributed this solely to PTSD.  He was also found to have problems with judgment and delusions at an April 2008 treatment visit.  Similarly, VA treatment providers in June and July 2008 found the Veteran's PTSD to be "severe," although the disorder was noted to be in "partial remission" in November 2008.  At treatment visits in 2011 and 2012, the Veteran was found to be alert and oriented, with no suicidal ideation and a strong faith.  He reported in November 2011 that he had a strong relationship with his pastor and his family and planned to spend the holidays with them.  Similarly, in May 2012 the Veteran stated that he went to church three to four times a week and stayed in regular contact with his children and his niece, who cooked his meals for him.  He was again noted to display good insight and judgment and was assigned a GAF score of 45.  

The Veteran has submitted multiple statements to VA in support of his claim.  On multiple occasions, he has complained of frequent flashbacks, nightmares, and anxiety, as well as ongoing "interpersonal problems."  In a May 2008 statement to VA, the Veteran reported experiencing constant panic attacks and stated that he was afraid to go to sleep due to his frequent nightmares.  Similarly, in January 2012, the Veteran submitted a statement in which he stated that he experienced daily flashbacks and nightmares.  He has reiterated these contentions in multiple written statements.  In addition, the Veteran's girlfriend submitted a statement in October 2012 in which she stated that she lived with the Veteran and helped him around the house.  She also reported that she witnessed the Veteran's frequent nightmares.

Upon review of the evidence, the Board finds that an initial rating in excess of 70 percent for the Veteran's service-connected PTSD is not warranted at any time during the pendency of this claim.  Pertinent medical evidence of record shows that the Veteran's PTSD has caused some occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as difficulty in adapting to stressful circumstances, in particular at work or in a work-like setting.  The Veteran has also complained of frequent, frightening nightmares and panic attacks.  However, total occupational and social impairment as a result of the Veteran's service-connected PTSD has not been shown.  Importantly, throughout this appeal, the evidence has shown that the Veteran had strong relationships with his family, including his children and his niece, as well as multiple friends and neighbors.  In addition, the Veteran has consistently reported having a good relationship with his girlfriend, with whom he enjoyed socializing, as well as with his pastor and his pastor's family.  The Veteran further reported being very active in his church and enjoying a supportive relationship with fellow parishioners.  

In reaching this conclusion, the Board points out that the evidence has not shown total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  In this regard, the Board notes that, on every occasion on which he was asked, the Veteran has denied experiencing hallucinations or suicidal ideation.  He we noted to experience problems with judgment and delusions at a single April 2008 treatment visit, but VA examiners in June 2007, March 2008, and March 2011 found him to have no impairment in thought processes, communication, or behavior.  Similarly, although the Board acknowledges that the Veteran receives help around the house from his girlfriend and neighbors, he has never been found to have difficulty performing the activities of daily living due to PTSD or remembering facts such as the names of his relatives, his job, or himself.  Further, although he has admitted to anger and ongoing irritability, he has never been found to have homicidal ideation or to be in any way in persistent danger of hurting himself or others.

The Board acknowledges that the Veteran is currently unemployed and that his VA treatment providers have suggested that this inability to work is secondary to his service-connected PTSD.  However, as discussed above, the Veteran has at no time displayed even a single symptom akin to those outlined by the General Rating Formula For Mental Disorders that warrant a 100 percent disability rating.  Furthermore, the Veteran has been shown to have relationships with his girlfriend of several years, his children, and his niece, as well as with his pastor, fellow church members, and several friends with whom he socializes regularly.  Therefore, total social impairment has not been shown.  The Board thus concludes that, in this case, the symptoms shown in the VA treatment records and VA examinations do not equate to the symptoms contemplated for by a 100 percent rating.

In its analysis, the Board has considered the GAF scores ranging from 45 to 70 assigned to the Veteran during the course of his VA treatment and the VA examinations provided to him in June 2007, March 2008, and March 2011.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the DSM-IV.  A GAF score of 41-50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 is indicative of "moderate symptoms" such as flat affect or occasional panic attacks with some difficulty in social, occupational, or school functioning.  Nevertheless, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the evaluation issue; rather, they must be considered in light of the actual symptoms of a veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).

In this case, the Board finds that the Veteran's GAF scores of 45, assigned by the September 2007 VA examiner and his VA treatment provider in May 2012, and 49, assigned by an April 2008 VA treatment provider, align more closely with his stated symptoms and with the rating of 70 percent currently assigned for his service-connected PTSD.  In so finding, the Board notes that the Veteran has not at any time displayed suicidal ideation or severe obsessional rituals, nor has he been noted to engage in activities such as shoplifting.  In addition, there has been no indication in the record to suggest that the Veteran has illogical, obscure, or irrelevant speech, or that he avoids his friends or neglects his family.  To the contrary, although the Veteran has been noted to have difficulty maintaining social relationships, he has had some degree of success; he continues to have a good relationship with his girlfriend as well as with his children and niece, and has friends outside his family with whom he enjoys socializing.  The Board finds that these findings are indicative of the symptoms described by the Veteran and are properly compensated by the 70 percent disability rating currently assigned. 

Nothing about the Veteran's assigned GAF scores, when considered in light of the other evidence of record as described above-in particular the Veteran's level of social impairment-leads the Board to conclude that a rating higher than the 70 percent initially assigned is warranted.  In so finding, the Board reiterates that the Veteran's assigned GAF scores are not dispositive of the evaluation and must be considered in light of the actual symptoms of his disorder.  In this case, the Board has found that the Veteran's symptomatology, as discussed above, is appropriately compensated by the 70 percent disability rating initially assigned.  

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  The Board also finds that at no time has the disorder under consideration been shown to be so exceptional or unusual as to warrant the consideration of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected PTSD, without regard to any other disabilities, has otherwise rendered impractical the application of the regular schedular standards.  To the contrary, the Veteran specifically stated on multiple occasions, including at a July 2008 VA treatment visit and again at his March 2011 VA examination, that he was unable to work due primarily not to his service-connected PTSD, but to physical problems such as renal failure and coronary artery disease that required multiple bypass surgery.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Furthermore, it bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claim that is not contemplated by the rating schedule.  The very symptoms the Veteran experiences are those contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board concludes that a remand for referral of the rating issues to the VA Central Office for consideration of extra-schedular evaluation is not warranted.

For all the foregoing reasons, the Board finds that the Veteran's service-connected PTSD does not warrant an initial disability rating in excess of the 70 percent initially assigned.  38 C.F.R. §§ 4.3, 4.7, 4.22, 4.130, Diagnostic Code 9411 (2011).  This is so for the entirety of the claim period.  The preponderance of the evidence is against the claim for a higher initial rating.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder is denied.


_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


